United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.T., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1104
Issued: February 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2013 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decisions dated October 19 and December 11, 2012 and
February 22, 2013. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to modify OWCP’s
July 16, 2003 wage-earning capacity determination; (2) whether OWCP properly determined
appellant’s rate of pay for purposes of calculating his monetary compensation; and (3) whether
OWCP properly refused to reopen appellant’s case for reconsideration of his claim under
5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This is the third appeal before the Board. On August 7, 1985 appellant, a 48-year-old
special agent, injured his lower back. OWCP accepted the claim for low back strain and
herniated nucleus pulposus at L4-5. It paid temporary total disability and placed appellant on the
periodic rolls. In a report dated November 26, 2001, Dr. Anthony C. Pitts, a specialist in
physical and rehabilitative medicine, found that appellant was not totally disabled. Appellant
was restricted from activities requiring frequent bending, lifting, squatting, stooping but opined
that he could perform sedentary work, as long as he was allowed to stand as needed and avoid
protracted immobilization. Dr. Pitts advised that appellant had degenerative disc disease which
was evolutionary with age. In a work capacity evaluation dated June 17, 2002, he stated that he
could work an eight-hour day with restrictions of no twisting; sitting for no more than four to six
hours per day; walking, standing, pushing, pulling and lifting for no more than one to two hours
per day; and squatting and kneeling for no more than five minutes per day. Dr. Pitts advised
appellant to take 15- to 20-minute breaks every two to three hours. On October 22, 2002 a
vocational rehabilitation counselor selected the position as credit authorizer, listed in the
Department of Labor’s Dictionary of Occupational Titles, as conforming to appellant’s work
restrictions and prior work experience.
By decision dated July 16, 2003, OWCP reduced appellant’s compensation to reflect his
wage-earning capacity in the position of credit authorizer. It found that he was no longer totally
disabled and had the capacity to earn wages in the position, DOT #249.367.022, at the rate of
$343.20 per week, in accordance with the factors outlined in 5 U.S.C. § 8115.2 OWCP
calculated that appellant’s compensation rate, every four weeks, should be adjusted to $2,145.00
using the Shadrick3 formula. It noted that appellant’s salary as of August 7, 1985, the date he
stopped working, was $608.20 per week; this included $539.20 in base salary, as well as $69.00,
or 15 percent, in premium pay for law enforcement personnel. His current adjusted pay rate for
his job on the date of injury was $1,207.98, based on an annual salary, $50,252.00, the rate for a
GS-11, step 3 criminal investigator. This yielded a weekly salary of $966.38 and 25 percent
premium pay, for a total of $1,207.98 per week. OWCP found that appellant was currently
capable of earning $343.20 per week, the rate of a credit authorizer. It found that he had an
adjusted weekly compensation rate of $536.25 and that his current adjusted compensation rate,
per four-week period, was $2,145.00. OWCP noted that the case had been referred to a
vocational rehabilitation counselor, who had identified the position of credit authorizer as
suitable for appellant given his work restrictions and was available in his commuting area.
In a July 7, 2003 report, received by OWCP on June 20, 2006, Dr. John P.K.
Featheringill, a specialist in orthopedic surgery, stated that appellant had experienced back pain
since his 1985 work injury. Dr. Featheringill advised that appellant had undergone lumbar disc
surgery and had been on disability ever since. He asserted that appellant’s continuing problems
with back pain had resulted in him recently undergoing a magnetic resonance imaging (MRI)
scan. Dr. Featheringill stated that appellant’s current problem began when he was involved in a
2

5 U.S.C. § 8115.

3

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment and Determining Wage-Earning Capacity, Chapter 2.814.2 (April 1995).

2

motor vehicle accident on May 17, 2003; he opined that he has experienced severe pain and left
leg numbness since that date. He diagnosed severe degenerative arthritis of the lumbar spine at
L4-5 and L5-S1 and recommended that appellant undergo another MRI scan and additional
physical therapy.
In a report dated November 20, 2006, Dr. Ronald Borlaza, an attending Board-certified
orthopedic surgeon, stated that he had treated appellant since December 16, 2005 for lumbar
radiculopathy stemming from the August 7, 1985 employment injury. Appellant underwent an
L5-S1 laminectomy on November 1985 but continued to experience chronic low back pain with
bilateral leg numbness and weakness. He underwent a lumbar MRI scan on May 17, 2006 that
revealed degenerative changes with mild to moderate facet hypertrophic changes and mild disc
bulges at L5-S1. Dr. Borlaza stated that appellant’s condition was due to residual symptoms
from his lumbar radiculopathy which did not resolve despite surgery. Appellant had additional
back pain from the degenerative changes seen on the MRI scan. He asserted that appellant was
not able to do any meaningful full-time or part-time work.
By decision dated November 20, 2006, OWCP denied appellant’s request for
reconsideration without a merit review, finding the request was untimely and did not establish
clear evidence of error. In a May 9, 2008 decision,4 the Board set aside the November 20, 2006
decision. The Board found that OWCP erred by treating appellant’s October 17, 2006
correspondence as a request for reconsideration of the July 16, 2003 wage-earning capacity
determination under 5 U.S.C. § 8128(a). The Board found that appellant’s October 17, 2006 letter
constituted a request for modification of OWCP’s July 16, 2003 wage-earning capacity
determination. The Board set aside the November 20, 2006 decision and remanded for OWCP to
adjudicate appellant’s request for modification of the wage-earning capacity determination. By
decision dated May 30, 2008, OWCP denied modification of the July 16, 2003 wage-earning
capacity determination. By decision dated June 5, 2009, it denied modification of the May 30,
2008 decision.
In a December 23, 2010 report, Dr. Borlaza noted that appellant had chronic low back
pain and residual symptoms from his lumbar radiculopathy and degenerative disc disease. On
examination, appellant demonstrated moderate lumbar back tenderness with 80 percent muscle
strength and decreased sensation on his legs bilaterally. His most recent lumbar MRI scan of
May 17, 2006, showed degenerative changes with mild to moderate facet hypertophic changes
and mild disc bulges at L2-S1 and L2 vertebral body contusion or edema. Dr. Borlaza stated that
appellant’s condition was due to residual symptoms from his lumbar radiculopathy that did not
resolve despite surgery. Appellant had additional back pain from the degenerative changes seen
on the MRI scan. Dr. Borlaza reiterated that appellant was totally disabled.
By letter dated April 18, 2011, appellant requested reconsideration. He also requested
that OWCP address the pay rate for compensation paid to him since his 1985 work injury.
Appellant asserted that Dr. Borlaza’s December 23, 2010 report established that his back
condition had worsened since the July 16, 2003 wage-earning capacity determination.

4

Docket No. 07-929 (issued May 9, 2008).

3

By decision dated September 7, 2011, OWCP denied appellant’s request for
reconsideration without a merit review, finding that it was untimely filed and failed to establish
clear evidence of error. In an August 14, 2012 decision,5 the Board again found that OWCP
erred by treating appellant’s April 18, 2011 letter as a request for reconsideration under 5 U.S.C.
§ 8128(a). Appellant submitted Dr. Borlaza’s report in support of his contention that OWCP erred
in the July 16, 2003 wage-earning capacity determination and that his condition had materially
worsened since the determination was issued. The Board remanded the case for OWCP to
adjudicate appellant’s request for modification of the wage-earning capacity determination.
On remand appellant submitted reports from diagnostic testing of the lumbar spine and
lower extremities. The reports were not accompanied by a physician’s opinion addressing his
accepted lumbar strain or lumbar herniated disc.
By letter dated September 24, 2012, OWCP asked the employing establishment to verify
appellant’s date-of-injury pay rate information in order to determine whether his compensation
had been properly computed. It asked the employing establishment to confirm appellant’s
assertion that, as of August 7, 2005, his salary included a 25 percent premium pay rate. If so, to
also indicate the type of premium pay, how many hours per week to which he was entitled at
premium pay and the percentage used to calculate the premium rate.
By decision dated October 19, 2012, OWCP denied modification of its July 16, 2003 loss
of wage-earning capacity (LWEC) decision. It reviewed Dr. Borlaza’s reports and found that he
failed to provide sufficient opinion to establish any of the three criteria required to modify the
LWEC decision. Appellant failed to submit sufficient evidence to support that his accepted
condition worsened due to a spontaneous material change in his injury-related accepted
condition.
OWCP also found that appellant did not present evidence that there was an error in the
calculation of his wage-earning capacity. It found that the July 16, 2003 LWEC decision
included 25 percent premium pay in the original calculation of his compensation. OWCP
calculated his weekly date-of-injury pay rate by adding his base salary as an investigator of
$539.20 to the $69.00 in premium pay for a total salary of $608.20. It advised that his premium
pay was derived from his October 11, 1985 Form CA-7, which indicated that his date-of-injury
premium pay was “$11.50 per hour times 15 percent” which produced a premium pay rate of
$1.725 per hour; it then obtained the premium pay rate of $69.00 by multiplying $1.725 times 40
hours per week. OWCP determined that appellant failed to demonstrate that there had been a
material change in the nature and extent of the injury-related condition or that the original
LWEC determination was erroneous. Therefore, it denied modification of the July 16, 2003
LWEC decision.
By letter dated November 10, 2012, appellant requested reconsideration. He reiterated
his contentions of error. In a November 6, 2012 report, Dr. Borlaza stated that appellant was still
experiencing chronic low back pain which began with the 1985 car accident and was permanent
and disabling. He related that his back pain had worsened since 1985. Dr. Borlaza opined that
appellant was unable to perform any meaningful full-time or part-time work.
5

Docket No. 12-753 (issued August 14, 2012).

4

By decision dated December 11, 2012, OWCP denied modification of the July 16, 2003
LWEC decision, finding that he failed to submit evidence sufficient to establish one of the three
criteria required to modify the LWEC decision.
On February 6, 2013 appellant requested reconsideration.
additional medical or factual evidence.

He did not submit any

By decision dated February 22, 2013, OWCP denied appellant’s application for review
on the grounds that it did not raise any substantive legal questions or included new and relevant
evidence sufficient to require further review.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.
Section 8115(a) of FECA provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his or her actual earnings
if his or her actual earnings fairly and reasonably represent his or her wage-earning capacity.6 If
actual earnings do not fairly and reasonably represent wage-earning capacity, or if the claimant
has no actual earnings, his wage-earning capacity is determined with due regard to the nature of
the injury, the degree of physical impairment, his usual employment, age, qualification’s for
other employment, the availability of suitable employment and other factors and circumstances
that may affect wage-earning capacity in his disabled condition.7 Compensation payments are
based on the wage-earning capacity determination and it remains undisturbed until properly
modified.8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.9 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.10
The Board has held that a new injury does not constitute a material change in the nature
and extent of the original injury-related condition such that a wage-earning capacity
determination should be modified.11
6

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

7

See J.S., 58 ECAB 280 (2007).

8

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

9

Sharon C. Clement, 55 ECAB 552 (2004).

10

T.M., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

11

M.E., Docket No. 07-2306 (issued March 24, 2008).

5

ANALYSIS -- ISSUE 1
Appellant injured his low back in August 1985. OWCP accepted a lumbar strain and
herniated disc. In his June 17, 2002 report, Dr. Pitts indicated that appellant could perform work
for eight hours per day with restrictions on twisting; sitting for no more than four to six hours per
day; walking, standing, pushing, pulling and lifting for no more than one to two hours per day;
and squatting and kneeling for no more than five minutes per day. A vocational rehabilitation
counselor selected a credit authorizer position, listed in the Department of Labor’s Dictionary of
Occupational Titles, which, she determined, reasonably reflected appellant’s ability to earn
wages based on Dr. Pitts’ restrictions. OWCP used the information provided by the
rehabilitation counselor of the applicable wage rate in the area for a credit authorizer. Finally, it
properly applied the principles set forth in the Shadrick12 decision to determine appellant’s
employment-related LWEC. OWCP calculated that appellant’s compensation rate should be
adjusted to $2,145.00 using the Shadrick formula.
In its October 19 and December 11, 2012 decisions, OWCP denied modification of the
July 16, 2003 LWEC determination. It found that the duties of the credit authorizer position that
was the subject of the original LWEC represented appellant’s wage-earning capacity. OWCP
properly found that he was no longer totally disabled as a result of his accepted conditions, and it
followed established procedures for determining his employment-related LWEC capacity based
on the selected position of credit authorizer. The Board therefore finds that OWCP met its
burden of proof to reduce appellant’s monetary compensation in its July 16, 2003 decision.
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous. Appellant has not shown that
the original wage-earning capacity determination was in fact erroneous.
Subsequent to OWCP’s July 16, 2003 wage-earning capacity determination, appellant
argued that it should be modified because his back condition had worsened. The Board finds
that the record does not establish this contention. Following the July 16, 2003 decision, OWCP
received Dr. Featheringill’s July 7, 2003 report. Dr. Featheringill stated that appellant had
experienced low back pain since his 1985 work injury which had placed him on total disability
since that time. He explained that appellant had recently experienced severe pain and leg
numbness since being involved in a motor vehicle accident on May 17, 2003. Dr. Featheringill
diagnosed severe degenerative arthritis of the lumbar spine at L4-5 and L5-S1. In its October 12,
2012 decision, OWCP noted that appellant neglected to mention in his request for modification
that he had aggravated his lower back condition as a result of his May 2003 automobile accident.
Dr. Borlaza, his treating physician, stated in his November 20, 2006 report that appellant had
experienced lower back pain since the 1985 injury but did not indicate that he had sustained a
nonwork-related automobile accident in May 2003 which had caused an increase in his back
pain. He advised that appellant underwent a lumbar MRI scan on May 17, 2006 which revealed
degenerative changes with mild to moderate facet hypertrophic changes and mild disc bulges at
12

Shadrick, supra note 3.

6

L5-S1, and stated that his condition was due to residual symptoms from lumbar radiculopathy.
The Board finds that his opinion lacks probative value and does not support that appellant’s
condition had materially worsened since the July 16, 2003 wage-earning capacity determination.
Dr. Borlaza did not mention appellant’s May 2003 automobile accident, which indicated that he
did not have an accurate history of appellant’s condition. As noted, the Board has held that a
new injury does not constitute a material change in the nature and extent of the original injuryrelated condition such that a wage-earning capacity determination should be modified.13
Dr. Borlaza attributed much of appellant’s worsening condition to degenerative arthritis, as
indicated by the May 2006 MRI scan, which was not an accepted condition.
In a December 23, 2010 report, Dr. Borlaza indicated that appellant continued to have
chronic low back pain and residual symptoms from his lumbar radiculopathy and degenerative
disc disease. He reiterated that appellant’s most recent lumbar MRI scan, on May 17, 2006,
showed degenerative changes with mild to moderate facet hypertophic changes and mild disc
bulges at L2-S1 and L2 vertebral body contusion or edema and that his condition was due to
residual symptoms from his lumbar radiculopathy. Dr. Borlaza reiterated that appellant could
not do any meaningful full-time or part-time work and that his condition would not improve due
to his lower back condition. However, he did not provide a probative, rationalized medical
report demonstrating that appellant experienced a worsening of the accepted condition.
By decision dated October 19, 2012, OWCP properly denied modification of the July 16,
2003 LWEC decision, finding that he failed to submit evidence sufficient to establish one of the
three criteria required to modify the LWEC decision. Appellant subsequently submitted a
November 16, 2012 report from Dr. Borlaza. Again the physician merely reiterated his previous
conclusions. The reports from Drs. Featheringill and Borlaza are not sufficient to establish a
material change in the nature and extent of his accepted condition. The Board therefore finds
that OWCP properly found in its October 12 and December 19, 2012 decisions that appellant
failed to establish a material change in the nature and extent of the injury-related condition,
sufficient to warrant modification of the July 16, 2003 LWEC determination.
LEGAL PRECEDENT -- ISSUE 2
Under section 8101 (4) of FECA, monthly pay for compensation purposes is the greater
of the employee’s pay as of the date of injury, the date disability begins or the date of recurrence
of disability if more than six months after returning to work.14
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision regarding the calculation of
appellant’s pay rate.
OWCP calculated that appellant had the capacity to earn wages as a credit authorizer,
DOT #249.367.022, at the rate of $343.20 per week, in accordance with the factors outlined in
13

See supra note 7.

14

5 U.S.C. § 8101(4)

7

5 U.S.C. § 8115.15 It calculated that his compensation rate should be adjusted to using the
Shadrick16 formula. OWCP indicated that appellant’s salary as of August 7, 1985, the date he
stopped working, was $608.20 per week; this included $539.20 in base salary and $69.00 which
represented 15 percent premium pay for law enforcement personnel. It found that his current
adjusted compensation rate, per four-week period, was $2,145.00.
Appellant has contended that OWCP erred in its original wage-earning capacity by
failing to calculate his premium pay at a 25 percent rate. In a factually similar case, wherein the
date of disability occurred in 1979, the Board remanded the case for OWCP to address the
administrative inclusion provided in its procedure for calculating availability pay for criminal
investigators.17 OWCP’s procedure manual provides:
“It has been determined administratively that the following elements will be
included in computing an employee’s pay rate:
(8) Availability for criminal investigators pursuant to 5 U.S.C. § 5545a.
“This increment (25 percent of basic pay) is paid to ensure the availability of
investigators for unscheduled duty, and replaces [administratively uncontrollable
overtime] ... for these employees.”18
OWCP did not address the administrative inclusion provided in its procedure manual in
calculating appellant’s pay rate. It did not explain why 15 percent of $11.50 an hour was utilized
in calculation of appellant’s premium pay. The Board therefore finds that the case is not in
posture for decision on the issue of pay rate. The Board will remand the case for OWCP to make
an appropriate determination as to whether availability pay for criminal investigators, at the 25
percent premium rate, should be included in computing appellant’s pay rate as of date of
disability, for purposes of calculating his LWEC. After such development as OWCP deems
necessary, it should issue an appropriate merit decision.19
CONCLUSION
The Board finds that appellant did not meet his burden of proof to modify OWCP’s
July 16, 2003 wage-earning capacity determination regarding the position of credit authorizer.
The Board finds that the case is not in posture for decision as to whether OWCP correctly
calculated appellant’s pay rate in its July 16, 2003 decision.
15

5 U.S.C. § 8115.

16

Albert C. Shadrick, supra note 3; see Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment and
Determining Wage-Earning Capacity, Chapter 2.814.2 (April 1995).
17

C.S., Docket No. 11-567 (issued January 17, 2012); petition for recon. granted August 17, 2012.

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.6(b)(8)
(March 2011). The Board notes that the prior relevant section of the FECA Procedure Manual, dated
December 1995, Chapter 2.900.7(b)(8) contained substantially the same language.
19

The Board finds that issue three is moot in light of the disposition of issue two.

8

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2013, December 11 and
October 19, 2012 decisions of the Office of Workers’ Compensation Programs are affirmed in
part and set aside in part. The case is remanded to OWCP for further proceedings consistent
with this opinion.
Issued: February 25, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

